                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


FRANCIS GRANDINETTI,           )              CIV. NO. 19-00605 JA0-WRP
#A-0185087,                    )
                               )              DISMISSAL ORDER
          Plaintiff,           )
                               )
          vs.                  )
                               )
JESSE MACADAMIA, et al.,       )
                               )
          Defendants.          )
______________________________ )

                             DISMISSAL ORDER

      Before the Court is pro se Plaintiff Francis Grandinetti’s (“Grandinetti[’s]”)

prisoner civil rights “Complaint: Illegal IAD and UCEA process, for HPA and

DPS-HI custody or extradition.” ECF No. 1. Grandinetti is a Hawai‘i state

prisoner incarcerated at the Saguaro Correctional Center (“SCC”), located in Eloy,

Arizona, pursuant to a contract between the Hawai‘i Department of Public Safety

and SCC. For the following reasons, the Complaint and this action are

DISMISSED without prejudice.

                                I. DISCUSSION

      Grandinetti received notice on August 1, 2019, that he would be scheduled
for a parole hearing in October 2019. ECF No. 1 at 2. On October 3, 2019,

Grandinetti received a NOTICE OF HEARING, advising him that the parole

hearing was scheduled for October 24, 2019, and providing him information

relevant to this hearing, such as his ability to request and be appointed counsel,

consult with any person, appear in person, or waive these rights. ECF No. 1 at 9.

Grandinetti refused to sign the HPA form. See ECF No. 1 at 12.1 He now

apparently challenges procedures that may be or were used at his October 24, 2019

parole hearing.

       Grandinetti says that he does not wish to be paroled to Hawai‘i, which he

does not recognize, but prefers to be paroled in New York, although he believes

his parole hearing should be held in Hawai‘i, not at SCC. ECF No. 1 at 1. He also

claims that he is too sick to attend a parole hearing; his exhibits show that he has

repeatedly requested that the parole hearing be postponed for sixty days; and his

exhibits and statements show that he often refused to attend parole hearings in the

past. See generally ECF No. 1. It is unclear whether Grandinetti attended the

October 24 parole hearing, or whether it has been postponed until December 2019,

as he requested.



1
  The Court refers to the pagination assigned to filed documents by the Federal Judiciary’s
electronic case filing and management system (CM/ECF).

                                                2
A.     28 U.S.C. § 1915(g)

       Grandinetti did not submit the filing fee or an application to proceed in

forma pauperis with his pleading. Grandinetti, however, has accrued three strikes

pursuant to 28 U.S.C. § 1915(g),2 and has been notified many times of these

strikes and their effect on his pleadings. Thus, Grandinetti may not proceed

without payment of the filing fee, unless his pleadings show that he was in

imminent danger of serious physical injury at the time that he brought this prisoner

civil rights action. See Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055 (9th Cir.

2007).

       Nothing within Grandinetti’s pleadings suggests that he is or was in

imminent danger of serious physical injury when he filed this action, or that there

is a continuing practice that injured him in the past that poses an “ongoing

danger.” Id. at 1056. He may not proceed in this civil rights action without full

payment of the civil and administrative filing fee of $400.

B.     Failure to State a Colorable Claim for Relief

       Further, Grandinetti’s Complaint is virtually devoid of claims for relief or



2
  See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011); Grandinetti v.
Abercrombie, Civ. No. 15-00007 LEK-RLP (D. Haw. 2015); Grandinetti v. Shimoda, Civ. No.
05-00442 JMS-BMK (D. Haw. 2005); Grandinetti v. Stampfle, Civ. No. 05-00692 HG-LEK (D.
Haw. 2005).

                                                3
facts from which a claim could be liberally construed, and is subject to dismissal

for failure to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[A]

complaint must contain sufficient factual matter, accepted as true, ‘to state a claim

to relief that is plausible on its face.’” (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)).

      Although unclear, to the extent Grandinetti seeks damages under § 1983 for

the alleged procedural deficiencies in the parole hearing he challenges, such

claims are barred by the doctrine in Heck v. Humphrey, 512 U.S. 477, 486-87

(1994), which prohibits § 1983 plaintiffs from raising a claim for damages, that, if

successful, would necessarily imply the invalidity of his conviction or sentence.

To bring such a claim, Grandinetti must first demonstrate that the conviction or

sentence that he challenges has been reversed, expunged, or otherwise invalidated.

See Heck, 512 U.S. at 486-87; see also Butterfield v. Bail, 120 F.3d 1023, 1024

(9th Cir. 1997) (“[A] challenge to the procedures used in the denial of parole

necessarily implicates the validity of the denial of parole and, therefore, the

prisoner’s continuing confinement[.]”). Thus, because Grandinetti’s claim is a

“collateral attack on his denial of parole and subsequent incarceration,” it is barred

by Heck in a § 1983 proceeding. Butterfield, 120 F.3d at 1024 (footnote omitted).

      To the extent Grandinetti brings this action to challenge the fact or duration

                                           4
of his sentence, which again, is not clear, his sole federal remedy is a writ of

habeas corpus. Suit under 42 U.S.C. § 1983 is inappropriate. See Preiser v.

Rodriguez, 411 U.S. 475, 479 (1973) (“Release from penal custody is not an

available remedy under the Civil Rights Act.” (brackets and citation omitted));

Young v. Kenny, 907 F.2d 874, 875 (9th Cir. 1989) (“Where a state prisoner

challenges the fact or duration of his confinement, his sole federal remedy is a writ

of habeas corpus.” (citation and footnote omitted)). Grandinetti may not pursue an

order directing his release from custody through a § 1983 action. Nor will this

Court construe this action as seeking habeas relief based on its vague and

incoherent claims about a parole hearing that does not make clear whether

Grandinetti attended the hearing, was denied parole, and has challenged this

decision in the state courts as is required before he raises such a claim here.

                                II. CONCLUSION

      (1) This action is DISMISSED without prejudice for Grandinetti’s failure

to pay the full civil and administrative filing fee of $400 as required by 28 U.S.C.

§ 1914(a).

      (2) The Clerk is DIRECTED to close this case. The Court will take no

further action herein beyond processing a notice of appeal.




                                           5
         (3) Grandinetti may re-open this case if he pays the full $400 civil and

administrative filing fee on or before December 30, 2019.

         IT IS SO ORDERED.
         DATED: Honolulu, Hawai‘i, December 3, 2019.




Grandinetti v. Macadamia, et al., No. 1:19 cv 00605 JAO WRP; 3 Stks ‘19 ( 1983 no imm. dgr ftsc)



                                                            6
